Exhibit 10.1
 
LETTER OF INTENT
(Purchase of All the Shares of a Company)


-Strictly Personal and Confidential-




FROM:
Ecolocap Solutions Inc.

 
740 St-Maurice Street, suite 102

 
Montréal, Québec, Canada

 
H3C 1L5



(the "Purchaser")
 
TO:                         The Shareholders of :
Micro Bubble Technologies Inc.
1250 South Grove Ave., Suite 308
Barrington, Illinois, USA
60010


(jointly describe as the "Vendor")
 

 
(the Purchaser and the Vendor are hereinafter collectively referred to as the
"Parties")


RE:                      Purchase of all the issued and outstanding shares of
the company Micro
Bubble Technologies Inc., incorporated under the Nevada Law and having its head
office at 1250 South Grove Ave., Suite 308, Barrington, Illinois, USA
60010 (the "Company"), by the Purchaser or its solely owned subsidiary;




 
PREAMBLE



The purpose of this letter of intent ("this Letter") is as follows:
a)  
to summarize the basic elements of the final agreement which will evidence the
proposed transaction (the "Final Agreement");

b)  
to set forth, generally, the rights and obligations of the Parties;

c)  
to provide a framework for the steps preceding and relating to the closing of
the proposed transaction (the "Closing"); and

d)  
to specify the nature and content of the documents to be signed before or at the
Closing, such as the Final Agreement, the ancillary agreements and the other
documents related to the proposed transaction (the "Closing Documents").

  
 

 
 
 
 
 
 
 

 Purchaser  Vendor




 
 

--------------------------------------------------------------------------------

- 2 -

 
PART I: PROVISIONS RELATING TO THE PROPOSED TRANSACTION



1.00
PURPOSE



Subject to any other applicable provision of this Letter, the Purchaser intends
to purchase from the Vendor all - one hundred percent (100%) - of the issued and
outstanding shares of the share capital of the Company.


2.00
CONSIDERATION



2.01
Purchase Price

As consideration for the proposed purchase, the Purchaser intends to pay the
Vendor in Common shares of the Purchaser, for an amount to be determined after a
complete due diligence of the Company (the "Purchase Price") and negotiation
with the Vendor.


2.02           Determination of the Purchase Price
The Purchase Price will determined by the Purchaser following a complete due
diligence of the company by the purchaser based upon the following elements
provided by the Vendor:
a)  
the audited financial statements of the Company;

b)  
the interim financial statements of the Company;

c)  
the budgetary estimates of the Company for the next ............. (…..) years;

d)  
various verbal information and representations;

e)  
various documents and other information in tangible form .



2.03
Terms and Conditions of Payment

The terms and conditions of payment will be negotiated between the parties;


3.00
PRE-CLOSING PERIOD



 
3.01
Due Diligence Review of the Company

In order to allow the Purchaser to accurately assess the adequacy of the
proposed transaction and to obtain all information required in that regard, the
Purchaser may carry out a due diligence review of the Company.


 
3.02
Preparation of Audited Financial Statements

The Vendor shall cause a reputable firm of chartered accountants to prepare
audited financial statements of the Company, including, among other things, the
balance sheet and income statement, for the fiscal year ending on the date of
the Closing. The said financial statements shall be prepared in accordance with
generally accepted accounting principles and shall be provided with the
auditor's report.
 
 
 
 
 

 Purchaser  Vendor




 
 

--------------------------------------------------------------------------------

- 3 -
 
 
3.03
Ordinary Course of Business of the Company

Between the date of this Letter and the Closing, the Company shall continue its
operations in the ordinary course of business, in a manner substantially similar
to the course of business up to the date hereof. In particular, but without
limiting the generality of the foregoing, the Company shall not do the
following, unless the Purchaser has received prior notice thereof from the
Vendor:
a)    
take any measure or make any changes liable to adversely affect the Company or
its operations, assets, financial position, projects or value;

b)    
acquire, undertake to acquire or offer to acquire all or part (whether or not
substantial) of the assets of another business;

c)    
acquire, undertake to acquire or offer to acquire all or part (whether or not
substantial) of the shares of another company held by a natural or legal person;

d)    
carry out an amalgamation, acquisition, winding-up or corporate reorganization;

e)    
dispose of all or part of its assets, except for its inventory in the ordinary
course of business;

f)    
give guarantees or charge its assets with security of any kind whatsoever in
favour of third parties;

g)    
contractually bind itself towards a third party without the possibility of
terminating the said contract within no more than fifteen (15) days;

h)    
make a change as regards its employees, management, officers or directors;

i)    
increase the amount or value of the remuneration (including, without limitation,
salaries, bonuses, expense accounts, allowances and various contributions)
currently paid to its employees, management, officers and directors;

j)    
declare or pay dividends to all or any of its shareholders;



The Vendor shall promptly notify the Purchaser of any change that occurs. In
such a case, the Purchaser shall have full discretion to cancel this Letter
merely by giving a notice to the Vendor.


 
3.04
Necessary Approvals

The Closing and the signing of the Closing Documents shall be subject to the
prior approval of the following persons, groups of persons, organizations and
governmental or regulatory authorities:
a)    
the Vendor;

b)    
the Vendor's board of directors;

c)    
the Purchaser;

d)    
the Purchaser's board of directors;

e)    
the Company's board of directors;

f)    
all third parties whose consent to the proposed transaction is required pursuant
to any contract, legislation or order, or is otherwise required;



If the preparation and filing of forms, applications for approval or other
documents are required by the governmental or regulatory authorities for the
purpose of authorizing, approving or allowing the proposed transaction,
 
 
 
 
 

 Purchaser  Vendor




 
 

--------------------------------------------------------------------------------

- 4 -
 
the Parties shall cooperate with one another in good faith so that such
preparation and filing may be carried out diligently and efficiently.


 
3.05
Conditions Precedent to the Proposed Transaction

The Closing and the signing of the Closing Documents shall be subject to the
following conditions precedent:
a)   
obtaining the approvals required pursuant to this Letter;

b)    
the Purchaser obtaining a legal opinion from its legal advisors, which opinion
the Purchaser, acting in its sole discretion, considers to be favourable, and
which opinion shall relate to the proposed transaction and the consequences
resulting therefrom or likely to result therefrom;

c)    
the Purchaser obtaining a legal opinion from the Vendor's legal advisors
regarding the Company's corporate compliance, which opinion the Purchaser,
acting in its sole discretion, considers to be favourable;

d)    
the Purchaser obtaining a report from its various representatives subsequent to
the due diligence review of the Company, which report the Purchaser, acting in
its sole discretion, considers to be favourable;

e)    
there being no change which might adversely affect the Company's operations,
assets, financial position or projects;

f)    
there being no actual or threatened legal proceedings against the Company which
might adversely affect the Company or its operations, assets, financial position
or projects;



If it appears that any of the aforementioned conditions cannot be met by the
Closing, the Purchaser shall have full discretion to cancel this Letter merely
by giving a notice to the Vendor.


4.00
FINAL AGREEMENT AND CLOSING



4.01           Vendor's Usual Representations and Warranties
The Final Agreement shall contain the Vendor's usual representations and
warranties which are generally provided in similar transactions.


4.02           Vendor's General Undertaking to Indemnify
The Final Agreement shall contain a general undertaking by the Vendor to
indemnify the Purchaser and the Company (as to capital, interest, judicial costs
and extrajudicial costs) from and against all damages which either of them may
suffer, and from and against any direct or indirect, absolute or contingent,
liability, loss or claim asserted against the Purchaser or the Company and
resulting from the Vendor's failure to perform its obligations, or from the
falsity or inaccuracy of the Vendor's representations or warranties.
 
 
 
 
 
 

 Purchaser  Vendor




 
 

--------------------------------------------------------------------------------

- 5 -
 
4.03           Vendor's Confidentiality Undertaking
The Final Agreement shall contain an undertaking by the Vendor to maintain the
confidentiality of, and refrain from disclosing the information regarding the
Company and its operations, assets, financial position and projects.


4.04           Vendor's Undertaking Not to Solicit Customers
The Final Agreement shall contain an undertaking by the Vendor not to solicit
the Company's customers, or participate in any capacity whatsoever (whether
directly or indirectly, personally or through a legal or natural person) in
soliciting the Company's customers.


4.05           Vendor's Undertaking Not to Solicit Personnel
The Final Agreement shall contain an undertaking by the Vendor not to solicit
the Company's personnel, or participate in any capacity whatsoever (whether
directly or indirectly, personally or through a legal or natural person) in
soliciting the Company's personnel.


4.06           Vendor's Cooperation
The Final Agreement shall contain an undertaking by the Vendor to fully
cooperate with the Purchaser and the Company, during a reasonable period, in
order to ensure a smooth transition and an efficient transfer of the Vendor's
skills and know-how.
 


4.07           Other Provisions of the Sale Agreement
The Final Agreement shall contain all the other provisions usually found in an
agreement relating to such transactions.


4.08           Closing Documents


a) List
The Closing Documents shall include the following documents, without limitation:
a)    
the Final Agreement;

b)    
the non-compete agreement between the Vendor, the Purchaser and the Company;

c)    
the agreement not to solicit customers between the Vendor, the Purchaser and the
Company;

d)    
the agreement not to solicit personnel between the Vendor, the Purchaser and the
Company;

e)    
any other agreement between the Vendor, the Purchaser and/or the Company;

f)    
the minutes of meetings of the directors of the Company;

g)    
the minutes of meetings of the directors of the Purchaser;

h)    
the closing agenda;



b) Preparation
The Purchaser's legal advisors shall prepare the Closing Documents, except for
the following:
 
 
 
 
 
 

 Purchaser  Vendor




 
 

--------------------------------------------------------------------------------

- 6 -
 
c) Approval
The Closing Documents shall be subject to prior approval by the Vendor, the
Purchaser, and their respective legal advisors, whether such documents are
signed before or at the Closing.


4.22           Date of the Closing
The Closing shall take place within Ninety (90) days after acceptance of this
Letter. The date currently scheduled for the Closing is August 6, 2009.


4.23           Location of the Closing
The place of Closing shall be determined later.


PART II: PROVISIONS RELATING TO THIS LETTER OF INTENT



5.00
SPECIFIC PROVISIONS



5.01           Representatives of the Parties
Each of the Parties acknowledges that the person designated hereinbelow by that
Party (or any other person replacing the designated person, pursuant to a notice
to that effect given to the other Party) shall represent that Party and shall
have full authority to take all steps, make all decisions and give all consents
required with respect to the performance of this Letter:
Purchaser's representative:
Chairman: Robert Clarke
 
Direct Line :

 
Email: robert.clarke@7bridge.com

 
       Vendor's representative:
Michael Siegel
Direct Line: 312-602-2806
Cell:  847-919-8440
SKYPE:  SRDINC1
Email: ms@microbubbletech.com


 
5.02
Electronic Communications

The Parties' representatives may communicate with one another by electronic
means, in which case, the following presumptions shall apply:
·  
the presence of an identification code in an electronic document shall be
sufficient to identify the sender and to establish the authenticity of the said
document;

·  
an electronic document containing an identification code shall constitute a
written instrument signed by the sender;

·  
an electronic document or any printed output of such document, when kept in
accordance with usual business practices, shall be considered to be an original.

The Parties' representatives may also communicate with one another by
telecopier.
 
 
 
 
 
 
 

 Purchaser  Vendor




 
 

--------------------------------------------------------------------------------

- 7 -
 
5.03           Legal Advisors of the Purchaser
For purposes of the proposed transaction and unless contrary notice is given,
the Purchaser intends to retain the services of the firm of Kaufman Laramee, LLP
as its legal advisors. This firm as well as the legal advisors and employees
working there shall act exclusively on behalf of the Purchaser.


The Purchaser acknowledges that the Vendor also has the right to be represented
by an independent legal advisor and encourages such representation.


 
5.04
Cooperation Among the Parties

The Parties shall cooperate with one another, in good faith, in order to:
a)    
obtain the necessary approvals for completion of the proposed transaction;

b)    
satisfy the conditions precedent for completion of the proposed transaction; and

c)    
complete the proposed transaction.



 
5.05
Reciprocal Confidentiality and Non-Disclosure Undertaking



a) Content of this Letter of Intent
Neither Party shall disclose, mention or discuss the existence of this Letter or
its purpose or content to or with anyone whomsoever, except:
i.       
its employees, legal advisors, accountants, bankers and institutional lenders;

ii.      
if it has obtained the prior written consent of the other Party; or

iii.     
if it is required by law or judicial order to disclose the substance thereof or
provide a copy thereof.



b) Information Exchanged Between the Parties
Neither Party shall disclose, mention or discuss the information provided by the
other Party to or with anyone whomsoever, except:
i.       
its employees, legal advisors, accountants, bankers and institutional lenders;

ii.      
if it has obtained the prior written consent of the other Party; or

iii.     
if it is required by law or judicial order to disclose the substance thereof or
provide a copy thereof.



c) Public Announcement of the Negotiations or the Transaction
Neither Party shall make a public announcement or other public disclosure of:
i.       
the existence of negotiations between them;

ii.      
any aspect whatsoever of the said negotiations; or

iii.     
the favourable or unfavourable outcome of such negotiations,

unless it has obtained the prior approval of the other Party.


d) Press Releases
Neither Party shall issue, disseminate or otherwise release a press release
before the completion of the proposed transaction and the signing of all the
Closing Documents.
 
 
 
 
 
 

 Purchaser  Vendor




 
 

--------------------------------------------------------------------------------

- 8 -

 
Any press release prepared by one Party shall be subject to prior approval by
the other Party. However, nothing shall prevent the Parties from issuing a joint
press release.


 
5.06
Purchaser's Exclusive Right to Negotiate with the Vendor

For a period of One (1) month after acceptance of this Letter, the Vendor shall
negotiate exclusively with the Purchaser as regards the subject matter of the
proposed transaction.


In particular, but without limiting the generality of the foregoing, the Vendor
shall not, directly or indirectly (whether through the Company, through persons
who are or are not related to the Vendor or the Company, or through its legal
advisors, accountants or others) and in any capacity whatsoever, carry out or
continue to carry out one or more of the following acts:
a)    
offer to sell to anyone whomsoever (other than the Purchaser) all or part of the
Shares held by the Vendor in the share capital of the Company, regardless of the
existence, nature or value of the proposed consideration;

b)    
solicit or encourage the submission of a letter of intent, an offer to purchase,
a proposal or another tangible form of interest on the part of a potential
purchaser (other than the Purchaser) with respect to the acquisition, exchange
or other transaction contemplating all or part of the Shares held by the Vendor
in the share capital of the Company;

c)    
solicit or encourage the submission of a letter of intent, an offer to purchase,
a proposal or another tangible form of interest on the part of a potential
purchaser (other than the Purchaser) with respect to the acquisition, exchange
or other transaction contemplating all or part of the assets of the Company,
except as regards the disposition of its inventory in the ordinary course of
business;

d)    
communicate, negotiate, discuss or otherwise provide, obtain or exchange
information (in any form whatsoever), or participate in any such activity, with
anyone whomsoever, including a potential purchaser (other than the Purchaser),
as regards the sale, exchange or other disposition of the Shares or the assets
of the Company;

e)    
plan, supervise, authorize or otherwise participate in or encourage the
amalgamation, merger or other form of corporate reorganization of the Company.



 
5.07
Vendor's Exclusive Right to Negotiate with the Purchaser

For a period of One (1) month after acceptance of this Letter, the Purchaser
shall negotiate exclusively with the Vendor as regards the subject matter of the
proposed transaction.


In particular, but without limiting the generality of the foregoing, the
Purchaser shall not, directly or indirectly (whether through persons who are or
are not related to the Purchaser, or through its legal advisors, accountants or
others) and in any capacity whatsoever, carry out or continue to carry out one
or more of the following acts:
 
 
 
 
 
 

 Purchaser  Vendor




 
 

--------------------------------------------------------------------------------

- 9 -
 
a)    
offer to purchase from anyone whomsoever all or part of the shares of a firm
competing with the Company, regardless of the existence, nature or value of the
proposed consideration;

b)    
submit to anyone whomsoever a letter of intent, an offer to purchase, a proposal
or another tangible form of interest with respect to the acquisition, exchange
or other transaction contemplating all or part of the shares of a firm competing
with the Company;

c)    
submit to anyone whomsoever a letter of intent, an offer to purchase, a proposal
or another tangible form of interest with respect to the acquisition, exchange
or other transaction contemplating all or part of the assets of a firm competing
with the Company;

d)    
communicate, negotiate, discuss or otherwise provide, obtain or exchange
information (in any form whatsoever), or participate in any such activity, with
anyone whomsoever, including a potential vendor (other than the Vendor), as
regards the sale, exchange or disposition of the shares of such vendor or the
assets of a firm competing with the Company.



5.08           Assignment of the Purchaser's Rights
The Purchaser may assign all or part of its rights under this Letter to a third
party, after having given notice thereof to the Vendor. The Purchaser shall not
be required to obtain the Vendor's prior approval before assigning its rights,
provided that the third party assignee is:
a)    
a company controlled by the Purchaser;

b)    
a company controlled by one or more persons related to the Purchaser; or

c)    
a natural person related to the Purchaser.

However, notwithstanding any such assignment, the Purchaser shall continue to be
bound by the provisions of Part II of this Letter.


6.00           EFFECTIVE DATE OF THE LETTER OF INTENT


This Letter shall come into effect on the date of its execution.



 
SIGNED IN TWO (2.) COUNTERPARTS,

 
IN BARRINGTON, IL

 
ON MAY 21ST, 2009.
Robert Clarke
 
 
THE PURCHASER



 
 Tri Vu
Truong                                                                    
 
WITNESS
 
 
 
 
 

 Purchaser  Vendor





 
 

--------------------------------------------------------------------------------

 



    ACKNOWLEDGEMENT OF RECEIPT AND ACCEPTANCE BY THE VENDOR


The Vendor acknowledges receipt of this Letter and accepts the proposal set
forth therein.


 
SIGNED IN TWO (2) COUNTERPARTS,
IN BARRINGTON, ( STATE, DEPARTMENT, ETC.) OF ILLINOIS.

 
ON MAY, 21ST, 2009 AT 12H29 O'CLOCK.

Michael Siegel


THE VENDOR
Ro
Egger                                                                              

 
WITNESS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
